
	
		II
		111th CONGRESS
		2d Session
		S. 3725
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Wyden (for himself,
			 Ms. Snowe, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To prevent the importation of merchandise into the United
		  States in a manner that evades antidumping and countervailing duty orders, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enforcing Orders and Reducing
			 Circumvention and Evasion Act of 2010.
		2.Procedures for
			 prevention of circumvention and evasion of antidumping and countervailing duty
			 orders
			(a)In
			 generalTitle VII of the Tariff Act of 1930 (19 U.S.C. 1671 et
			 seq.) is amended by inserting after section 781 the following:
				
					781A.Procedures
				for prevention of circumvention and evasion of antidumping and countervailing
				duty orders
						(a)DefinitionsIn
				this section:
							(1)CommissionerThe
				term Commissioner means the Commissioner responsible for U.S.
				Customs and Border Protection.
							(2)Covered
				merchandise
								(A)In
				generalThe term covered merchandise means
				merchandise that—
									(i)is subject
				to—
										(I)an antidumping
				duty order issued under section 736;
										(II)a finding issued
				under the Antidumping Act, 1921; or
										(III)a
				countervailing duty order issued under section 706; and
										(ii)is represented
				in any manner, including by mislabeling, misidentification, or misreporting of
				the merchandise, as merchandise that—
										(I)is not subject to
				such an order or finding; or
										(II)is subject to a
				lower rate of duty than the rate of duty applicable to the merchandise under
				such an order or finding.
										(B)Applicability
				to determinations of the administering authorityFor purposes of
				investigations and determinations of the administering authority under
				subsection (b), the administering authority shall determine if merchandise is
				covered merchandise without regard to the intent of the importer.
								(b)Prevention by
				administering authority
							(1)Procedures for
				initiating investigations
								(A)Initiation by
				administering authorityAn investigation under this subsection
				shall be initiated with respect to merchandise imported into the United States
				whenever the administering authority determines, from information available to
				the administering authority, that an investigation is warranted with respect to
				whether the merchandise is covered merchandise.
								(B)Initiation by
				petition or referral
									(i)In
				generalThe administering authority shall determine whether to
				initiate an investigation under this subparagraph not later than 30 days after
				the date on which the administering authority receives a petition described in
				clause (ii) or a referral described in clause (iii).
									(ii)Petition
				describedA petition described in this clause is a petition
				that—
										(I)is filed with the
				administering authority by an interested party specified in subparagraph (A),
				(C), (D), (E), (F), or (G) of section 771(9);
										(II)alleges that
				merchandise imported into the United States is covered merchandise; and
										(III)is accompanied
				by information reasonably available to the petitioner supporting those
				allegations.
										(iii)Referral
				describedA referral described in this clause is a referral made
				by the Commissioner pursuant to subsection (c)(2)(B).
									(2)Time limits for
				determinations
								(A)Preliminary
				determination
									(i)In
				generalNot later than 30 days after the administering authority
				initiates an investigation under paragraph (1) with respect to merchandise, the
				administering authority shall issue a preliminary determination, based on
				information available to the administering authority at the time of the
				determination, with respect to whether there is a reasonable basis to believe
				or suspect that the merchandise is covered merchandise.
									(ii)Expedited
				proceduresIf the administering authority determines that
				expedited action is warranted with respect to an investigation initiated under
				paragraph (1), the administering authority may publish the notice of initiation
				of the investigation and the notice of the preliminary determination in the
				Federal Register at the same time.
									(B)Final
				determination by the administering authorityThe administering
				authority shall, to the maximum extent practicable, issue a final determination
				with respect to whether merchandise is covered merchandise not later than 180
				days after the date on which the administering authority initiates an
				investigation under paragraph (1) with respect to the merchandise.
								(3)Access to
				information
								(A)Entry documents
				and recordsUpon receiving a request from the administering
				authority, and not later than the date on which the administering authority
				initiates an investigation under paragraph (1) with respect to merchandise, the
				Commissioner shall transmit to the administering authority copies of the
				documentation and information required by section 484(a)(1) with respect to the
				entry of the merchandise.
								(B)Access of
				interested partiesNot later than 10 business days after the date
				on which the administering authority initiates an investigation under paragraph
				(1) with respect to merchandise, the administering authority shall provide to
				the authorized representative of each interested party that filed a petition
				under paragraph (1) or otherwise participates in a proceeding, pursuant to a
				protective order, the copies of the entry documentation and information
				received by the administering authority under subparagraph (A).
								(4)Effect of
				affirmative preliminary determinationIf the administering
				authority makes a preliminary determination under paragraph (2)(A) that
				merchandise is covered merchandise, the administering authority shall instruct
				U.S. Customs and Border Protection—
								(A)to suspend
				liquidation of each entry of the merchandise that—
									(i)enters on or
				after the date of the preliminary determination; or
									(ii)enters before
				that date, if the liquidation of the entry is not final on that date;
				and
									(B)to require the
				posting of a cash deposit for each entry of the merchandise in an amount
				determined pursuant to the order or finding described in subsection
				(a)(2)(A)(i), or administrative review conducted under section 751, that
				applies to the merchandise.
								(5)Effect of
				affirmative final determination
								(A)In
				generalIf the administering authority makes a final
				determination under paragraph (2)(B) that merchandise is covered merchandise,
				the administering authority shall instruct U.S. Customs and Border
				Protection—
									(i)to assess duties
				on the merchandise in an amount determined pursuant to the order or finding
				described in subsection (a)(2)(A)(i), or administrative review conducted under
				section 751, that applies to the merchandise;
									(ii)notwithstanding
				section 501, to reliquidate, in accordance with such order, finding, or
				administrative review, each entry of the merchandise that was
				liquidated—
										(I)on or after the
				date that is one year before the date on which the investigation was initiated
				under paragraph (1) with respect to the merchandise; and
										(II)before the date
				of the final determination; and
										(iii)to review and
				reassess the amount of bond or other security the importer is required to post
				for such merchandise entered on or after the date of the final determination to
				ensure the protection of revenue and compliance with the law.
									(B)Additional
				authorityIf the administering authority makes a final
				determination under paragraph (2)(B) that merchandise is covered merchandise,
				the administering authority may instruct U.S. Customs and Border Protection to
				require the importer of the merchandise to post a cash deposit or bond on such
				merchandise entered on or after the date of the final determination in an
				amount the administering authority determines in the final determination to be
				owed with respect to the merchandise.
								(6)Effect of
				negative final determinationIf the administering authority makes
				a final determination under paragraph (2)(B) that merchandise is not covered
				merchandise, the administering authority shall terminate the suspension of
				liquidation and refund any cash deposit imposed pursuant to paragraph (4) with
				respect to the merchandise.
							(7)Special rule
				for cases in which the producer or exporter is unknownIf the
				administering authority is unable to determine the actual producer or exporter
				of the merchandise with respect to which the administering authority initiated
				an investigation under paragraph (1), the administering authority shall, in
				requiring the posting of a cash deposit under paragraph (4) or assessing duties
				pursuant to paragraph (5)(A), impose the cash deposit or duties (as the case
				may be) in the highest amount applicable to any producer or exporter of the
				merchandise pursuant to any order or finding described in subsection
				(a)(2)(A)(i), or any administrative review conducted under section 751.
							(8)Publication of
				determinationsThe administering authority shall publish each
				preliminary determination made under paragraph (2)(A) and each final
				determination made under paragraph (2)(B) in the Federal Register.
							(9)Referrals to
				other agencies
								(A)After
				preliminary determinationNotwithstanding section 777 and subject
				to subparagraph (C), when the administering authority makes an affirmative
				preliminary determination under paragraph (2)(A), the administering authority
				shall—
									(i)transmit the
				administrative record to the Commissioner for such additional action as the
				Commissioner determines appropriate, including proceedings under section 592;
				and
									(ii)at the request
				of the head of another agency, transmit the administrative record to the head
				of that agency.
									(B)After final
				determinationNotwithstanding section 777 and subject to
				subparagraph (C), when the administering authority makes an affirmative final
				determination under paragraph (2)(B), the administering authority shall—
									(i)transmit the
				complete administrative record to the Commissioner; and
									(ii)at the request
				of the head of another agency, transmit the complete administrative record to
				the head of that agency.
									(C)Protective
				ordersBefore transmitting the administrative record with respect
				to a proceeding to the Commissioner or the head of another agency under
				subparagraph (A) or (B), the administering authority shall verify that U.S.
				Customs and Border Protection or such other agency (as the case may be) has in
				effect with respect to the administrative record a protective order that
				provides the same or a similar level of protection for the information in the
				administrative record as the protective order in effect with respect to such
				information under this subsection.
								(c)Prevention by
				U.S. Customs and Border Protection
							(1)InvestigationsNot
				later than 180 days after the date of the enactment of the
				Enforcing Orders and Reducing Circumvention
				and Evasion Act of 2010, the Commissioner, in consultation with
				the Under Secretary for International Trade of the Department of Commerce and
				subject to the requirements of this subsection, shall establish
				procedures—
								(A)to permit an
				interested party specified in subparagraph (A), (C), (D), (E), (F), or (G) of
				section 771(9) of the Tariff Act of 1930 (19 U.S.C. 1677(9)) to submit to U.S.
				Customs and Border Protection a petition alleging that an importer is importing
				covered merchandise into the United States;
								(B)to investigate
				the allegations in a petition submitted under subparagraph (A) and make
				determinations or referrals under paragraph (2) with respect to those
				allegations; and
								(C)to notify the
				interested party that submitted the petition of the determination or referral
				(as the case may be) and the outcome of the investigation.
								(2)Determinations;
				referralsNot later than 60 days after a petition is submitted
				under paragraph (1)(B), the Commissioner shall—
								(A)make a
				determination with respect to whether an importer is importing covered
				merchandise into the United States based on whether the Commissioner has a
				reasonable basis to believe or suspect that the importer is importing such
				merchandise; or
								(B)if the
				Commissioner is unable to make such a determination—
									(i)refer the matter
				to the administering authority for additional proceedings under subsection (b);
				and
									(ii)transmit to the
				administering authority—
										(I)the petition
				submitted under paragraph (1)(A);
										(II)copies of the
				entry documents and information required by section 484(a)(1) relating to the
				merchandise; and
										(III)to the extent
				otherwise permitted by law, any additional records or information that the
				Commissioner considers appropriate.
										(3)Suspension of
				liquidation and deposit requirement
								(A)In
				generalIf the Commissioner makes a determination under paragraph
				(2) that an importer is importing covered merchandise into the United States,
				the Commissioner shall—
									(i)suspend
				liquidation of each entry of the merchandise that—
										(I)enters on or
				after the date of the determination; or
										(II)enters before
				that date, if the liquidation of the entry is not final on that date;
				and
										(ii)with respect to
				each entry of the merchandise referred to in clause (i), require the posting of
				a cash deposit, assess any duties, and impose any other requirements that are
				applicable to the merchandise under an order or finding described in subsection
				(a)(2)(A)(i) or pursuant to an administrative review conducted under section
				751.
									(B)Special rule
				for cases in which the producer or exporter is unknownIf the
				Commissioner is unable to determine the actual producer or exporter of
				merchandise with respect to which the Commissioner initiated an investigation
				under paragraph (1)(B), the Commissioner shall, in requiring the posting of a
				cash deposit or assessing duties under subparagraph (A)(ii), impose the cash
				deposit or duties (as the case may be) in the highest amount applicable to any
				producer or exporter of the merchandise pursuant to an order or finding
				described in subsection (a)(2)(A)(i) or an administrative review conducted
				under section 751.
								(d)Cooperation
				between U.S. Customs and Border Protection and the Department of
				Commerce
							(1)Notification of
				investigations
								(A)Investigations
				by administering authorityUpon receiving a petition and upon
				initiating an investigation under subsection (b), the administering authority
				shall notify the Commissioner.
								(B)Investigations
				by U.S. Customs and Border ProtectionUpon initiating an investigation under
				subsection (c), the Commissioner shall notify the administering
				authority.
								(2)Procedures for
				cooperationNot later than
				180 days after the date of the enactment of the
				Enforcing Orders and Reducing Circumvention
				and Evasion Act of 2010, the Commissioner and the administering
				authority shall establish procedures to ensure maximum cooperation and
				communication between U.S. Customs and Border Protection and the administering
				authority in order to quickly, efficiently, and accurately investigate
				allegations of circumvention or evasion of antidumping and countervailing duty
				orders.
							(e)Annual report
				on preventing circumvention and evasion of antidumping and countervailing duty
				orders
							(1)In
				generalNot later than February 28 of each year beginning in
				2012, the Under Secretary for International Trade of the Department of Commerce
				and the Commissioner shall jointly submit to the Committee on Finance and the
				Committee on Appropriations of the Senate and the Committee on Ways and Means
				and the Committee on Appropriations of the House of Representatives a report on
				the efforts being taken under subsections (b) and (c) to prevent circumvention
				and evasion of antidumping and countervailing duty orders.
							(2)ContentsEach
				report required by paragraph (1) shall include, for the year preceding the
				submission of the report—
								(A)(i)the number of
				investigations initiated pursuant to subsection (b); and
									(ii)a description of such
				investigations, including—
										(I)the results of such investigations;
				and
										(II)the amount of antidumping and
				countervailing duties collected as a result of such investigations;
										(B)(i)the number of petitions
				submitted pursuant to subsection (c)(1); and
									(ii)a description of the
				investigations initiated by U.S. Customs and Border Protection pursuant to
				subsection (c) and any enforcement actions related to the investigations,
				including—
										(I)the results of the investigations;
				and
										(II)the amount of antidumping and
				countervailing duties collected as a result of the investigations;
										(C)(i)the number of inquiries
				initiated pursuant to section 781; and
									(ii)a description of such inquiries,
				including—
										(I)the results of such inquiries; and
										(II)the amount of antidumping and
				countervailing duties collected as a result of such inquiries; and
										(D)a description of
				investigations initiated by other Federal agencies as a result of referrals
				under subsection
				(b)(10).
								.
			(b)Technical
			 amendmentThe table of contents for title VII of the Tariff Act
			 of 1930 is amended by inserting after the item relating to section 781 the
			 following:
				
					
						Sec. 781A. Procedures for
				prevention of circumvention and evasion of antidumping and countervailing duty
				orders.
					
					.
			(c)Judicial
			 reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1516a(a)(2)) is amended—
				(1)in subparagraph
			 (A)(i)(I), by striking or (viii) and inserting (viii), or
			 (ix); and
				(2)in subparagraph
			 (B), by inserting at the end the following:
					
						(ix)A determination
				by the administering authority or the Commissioner responsible for U.S. Customs
				and Border Protection under section
				781A.
						.
				(d)Time limits for
			 determinations of circumventionSection 781(f) of the Tariff Act
			 of 1930 (19 U.S.C. 1677(f)) is amended by striking , to the maximum
			 extent practicable,.
			(e)RegulationsNot
			 later than 180 days after the date of the enactment of this Act—
				(1)the Secretary of
			 Commerce shall prescribe such regulations as may be necessary to carry out
			 subsection (b) of section 781A of the Tariff Act of 1930 (as added by
			 subsection (a) of this section); and
				(2)the Commissioner
			 responsible for U.S. Customs and Border Protection shall prescribe such
			 regulations as may be necessary to carry out subsection (c) of such section
			 781A.
				(f)Effective
			 dateThe amendments made by this section shall—
				(1)take effect on
			 the date that is 180 days after the date of the enactment of this Act;
			 and
				(2)apply with
			 respect to merchandise entered on or after such date of enactment.
				3.Modifications to
			 protective ordersSection
			 777(c)(1)(B) of the Tariff Act of 1930 (19 U.S.C. 1677f(c)(1)(B)) is amended to
			 read as follows:
			
				(B)Protective
				order
					(i)In
				generalExcept as specifically provided in this subparagraph, the
				protective order under which information is made available shall contain such
				requirements as the administering authority or the Commission may determine by
				regulation to be appropriate. The administering authority and the Commission
				shall provide by regulation for such sanctions as the administering authority
				and the Commission determine to be appropriate, including disbarment from
				practice before the agency.
					(ii)Concurrent
				proceedingsIn the case of concurrent proceedings covering the
				same subject merchandise conducted pursuant to subtitles A and B of this title,
				a single protective order shall be issued for both proceedings.
					(iii)Applicability
				to proceedings before u.s. customs and border protectionA
				protective order issued pursuant to this paragraph shall authorize the use of
				business proprietary information made available pursuant to a protective order
				in proceedings before U.S. Customs and Border
				Protection.
					.
		4.Government
			 Accountability Office reportNot later than 2 years after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Finance and the Committee on Appropriations of the
			 Senate and the Committee on Ways and Means and the Committee on Appropriations
			 of the House of Representatives a report assessing the effectiveness of—
			(1)the provisions
			 of, and amendments made by, this Act; and
			(2)the actions taken
			 and procedures developed by the Secretary of Commerce and the Commissioner
			 responsible for U.S. Customs and Border Protection pursuant to such provisions
			 and amendments to prevent circumvention and evasion of antidumping and
			 countervailing duty orders under title VII of the Tariff Act of 1930 (19 U.S.C.
			 1671 et seq.).
			5.Allocation of
			 U.S. Customs and Border Protection personnelThe Commissioner responsible for U.S.
			 Customs and Border Protection shall, to the maximum extent practicable, ensure
			 that U.S. Customs and Border Protection—
			(1)employs
			 sufficient personnel who have expertise and responsibility for preventing the
			 importation of merchandise in a manner that evades antidumping and
			 countervailing duty orders issued under title VII of the Tariff Act of 1930 (19
			 U.S.C. 1671 et seq.); and
			(2)assigns
			 sufficient personnel with primary responsibility for preventing the importation
			 of merchandise in a manner that evades antidumping and countervailing duty
			 orders to the ports of entry in the United States at which the Commissioner
			 determines the largest quantity of merchandise imported in such a manner
			 entered the United States during the most recent 2-year period for which data
			 are available.
			6.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act, the amendments made by
			 this Act shall apply with respect to goods from Canada and Mexico.
		
